 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    MALE PERFORMANCE MEDICAL                               Case No. 2:18-cv-01734-GMN-GWF
      PARTNERSHIP LLC, et al.,
 8
                                           Plaintiffs,
 9           v.                                                          ORDER

10    PHILIP M. HAYS, an individual
11
                                         Defendant.
12

13          This matter is before the Court on Jonathan W. Fountain, Esq., and the law firm of The
14   Howard & Howard Attorneys PLLC’s Motion to Withdraw as Counsel of Record for Plaintiffs
15   Male Performance Medical Partnership, LLC, and Medical Partnership LLC (ECF No. 10), filed
16   December 19, 2018. To date, no party has filed a response to this motion and the time for
17   opposition has now expired. Counsel represents that there are issues relating to NRPC
18   1.16(a)(3), and Plaintiffs have informed him they were terminating the representation. The Court
19   finds the movant has substantially established good cause for withdrawal. Additionally,
20   Defendants are advised that a corporation or limited liability company may appear in federal
21   court only through licensed counsel. U.S. v. High Country Broad. Co., Inc., 3 F.3d 1244, 1245
22   (9th Cir. 1993). Accordingly,
23          IT IS HEREBY ORDERED that Jonathan W. Fountain, Esq., and the law firm of The
24   Howard & Howard Attorneys PLLC’s Plaintiffs Male Performance Medical Partnership, LLC,
25   and Medical Partnership LLC (ECF No. 10) is granted.
26          IT IS FURTHER ORDERED that Male Performance Medical Partnership, LLC,
27   Medical Partnership LLC, Leonard Messina, and Las Vegas Male Performance Clinic shall have
28   until February 7, 2019, to retain counsel.
                                                         1
 1           IT IS FURTHER ORDERED that the Clerk of the Court is instructed to remove

 2   Howard & Howard PLLC and attorney Jonathan W. Fountain from CM/ECF service list of this

 3   case.

 4           Dated this 7th day of January, 2019.
 5

 6
                                                        GEORGE FOLEY, JR.
 7                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
